Title: James Freeman to Thomas Jefferson, 2 October 1816
From: Freeman, James
To: Jefferson, Thomas


          
             Octo. 2. 1816.
          
          Mr Freeman of Boston has visited Monticello, that he might have the honour of seeing Mr Jefferson, and of enjoying the high pleasure of hearing him converse; and he regrets that his professional duties as a clergyman compel him to quit his hospitable mansion without indulging himself in the delight, which
			 has long been the object of his ardent desire. He tenders his best respects to Mr Jefferson, and wishes him much health and happiness.
        